Citation Nr: 1826892	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied psychiatric disorder service connection claim.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters are on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2018, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran was previously denied service connection for psychiatric disability in rating actions dated in August 1974, December 2007, June 2010 and February 2011; as the record did not show a diagnosis of post traumatic stress disorder, or that the Veteran's psychiatric disorder had its onset in service.

2. The evidence added to the record subsequent to the February 2011 rating decision is cumulative and redundant of the evidence previously considered.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the psychiatric disorder service connection claim.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

Regardless of the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this case, the Board observes that the Veteran was previously denied service connection for psychiatric disability in rating actions dated in August 1974, December 2007, June 2010 and February 2011.  The evidence on those occasions failed to show the Veteran's psychiatric disorder had its onset in service, or with respect to any claimed PTSD, that he was diagnosed to have that disorder.  [The RO considered the Veteran's various diagnoses of psychiatric disabilities, the Veteran's reports of serving in a combat zone (to include being knocked down by a rocket blast, severely injuring his eye during a fist fight with another soldier, and the death of his Vietnamese girlfriend), submitted lay statements indicating the severity of his current condition, and submitted treatment records indicating the severity of his current condition.]  Those decisions have become final.  Notably, after the February 2011 decision, the Veteran did not file a timely notice of disagreement or submit additional evidence.  See 38 U.S.C. § 7105; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Following the Veteran's most recent petition to reopen the claim in January 2013, the Board observes that newly submitted evidence is cumulative and redundant of that described above.  This evidence shows the Veteran's belief of a relationship between the claimed disability and service, but this has been his contention since the initial claim.  Further, the Veteran has not been diagnosed with PTSD.  See September 2013 VA PTSD Examination.  The evidence also shows on-going psychiatric illness, but not medically associated with active service.  Therefore, the Board must find that new and material evidence has not been submitted; consequently, the petition to reopen the previously denied claim must be denied.  See 38 U.S.C. § 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The petition to reopen the psychiatric disorder service connection claim is denied.



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


